DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a vehicle for amusement park comprising the limitations required by independent claim 1.  Specifically, independent claim 1 is directed to an amusement park ride vehicle comprising a chassis. The chassis comprises passenger seats, and one or more vehicle elements. The element(s) is configured to change from a first to second configuration following a trigger even that is synchronized with other effects during a duration of the ride. Crucially, the second configuration reveals non-persistent damage to the vehicle by a semi-permanent replacement of the element(s) from the vehicle, wherein the element(s) remain fastened to the vehicle via a wire. A transition of the element(s) from second configuration to a first configuration to an undamaged vehicle is concealed from the public view of a loading area.  This arrangement maintains an element of surprise for the passenger, while offering new entertainment effects for potential re-peat riders.  One having ordinary skill in the art would not have found it obvious to modify a traditional vehicle in an amusement park in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See Swasey et al. (US Pub. No. 2019/0321736)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711